DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 14 September 2022.
Claim 1-16 and 18-21 are currently pending and have been examined. 
This action is made Non-FINAL.

Response to Arguments
Applicant's arguments, see remarks at pages 5-7, with respect to the rejection of claims 1-16 and 18-21 under 35 U.S.C. 103 over Ko et al. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Ko et al. (US 20200348688 A1) in view of Li et al. (US 20180329392 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, lines 1-2, recites the limitation “wherein the event comprises presence of a person in a location”. However, claim 1, lines 8-9, recites the limitation “wherein the event comprises a presence of a person in a location”. It is unclear to the Examiner if this is the same “a presence” as recited in claim 1, or a different or new presence being introduced. For purposes of examination, the Examiner interprets this as the same presence as previously recited.
Claim 13, lines 1-2, recites the limitation “wherein the event comprises presence of a person in a location”. However, claim 1, lines 8-9, recites the limitation “wherein the event comprises a presence of a person in a location”. It is unclear to the Examiner if this is the same “a person” as recited in claim 1, or a different or new person being introduced. For purposes of examination, the Examiner interprets this as the same person as previously recited.
Claim 13, lines 1-2, recites the limitation “wherein the event comprises presence of a person in a location”. However, claim 1, lines 8-9, recites the limitation “wherein the event comprises a presence of a person in a location”. It is unclear to the Examiner if this is the same “a location” as recited in claim 1, or a different or new location being introduced. For purposes of examination, the Examiner interprets this as the same location as previously recited.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 13 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13, lines 1-2, recites the limitation “wherein the event comprises presence of a person in a location”. However, claim 1, lines 8-9, recites the limitation “wherein the event comprises a presence of a person in a location”. Claim 13 is the same as claim 1 and does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of Li et al. (US 20180329392 A1).
Regarding claim 1:
	Ko teaches:
A computerized method, comprising: collecting information by a sensor unit (see at least abstract and ¶[0001], [0004], and [0024]-[0028] regarding a smart detecting system which includes multiple sensors.)
identifying an option for occurrence of an event based on the collected information (see at least ¶[0005]-[0008] regarding event identifying. Also, from section [0008]: “first identification information of the first sensor, and the detected signal contains at least one of a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)
sending a command to a first mobile robot to move to a validation location (see at least ¶[0043], [0056]-[0057], [0063], and [0076] regarding the movement of a robot to an event position as well as sensor calling or event signaling the robot to move to the event location.)
wherein presence of the first mobile robot in the validation location enabling the first mobile robot to validate the occurrence of the event (see Fig. 5B “an event identifying method of a smart detection system” and see at least ¶[0070]-[0076] regarding identifying an event position in the operation area and/or confirming (i.e. validating the event). See at least section [0028] regarding the robot which is capable of moving around the operation area. See at least section [0064] and [0068] regarding the central server being a robot.)
the first mobile robot moving to the validation location (see at least ¶[0043], [0056]-[0057], [0063], and [0076] regarding the movement of a robot to an event position as well as sensor calling or event signaling the robot to move to the event location.)
and the first mobile robot validating the occurrence of the event (see Fig. 5B “an event identifying method of a smart detection system” and see at least sections [0070]-[0076] regarding identifying an event position in the operation area and/or confirming (i.e. validating the event). See at least section [0028] regarding the robot which is capable of moving around the operation area. See at least section [0064] and [0068] regarding the central server being a robot.)
wherein the event comprises a presence of a person in a location (see at least ¶[0024], [0033]-[0034] and [0064] regarding a higher temperature object like a human body.)
Ko does not explicitly teach estimating a movement of the person associated with the event, said sensor unit sending information associated with the movement of the person: computing a new validation location based on the information associated with the movement of the person, and sending the new validation location to the first mobile robot.
	Li teaches:
estimating a movement of the person associated with the event (see at least ¶[0007] and [0045]-[0049] regarding predicting a future location of a target (i.e. person).)
said sensor unit sending information associated with the movement of the person (see at least ¶[0007] and [0045]-[0049] regarding video and picture recording (i.e. sensor) and predicting a future location of a target (i.e. person).)
computing a new validation location based on the information associated with the movement of the person (see at least ¶[0007] and [0045]-[0049] regarding a future location of a target (i.e. person).)
and sending the new validation location to the first mobile robot (see at least ¶[0022] and [0045]-[0049] regarding a robotic surveillance device travelling to a predicted location of a target (i.e. person).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko to provide estimating a movement of the person associated with the event, said sensor unit sending information associated with the movement of the person: computing a new validation location based on the information associated with the movement of the person, and sending the new validation location to the first mobile robot, as taught by Li, to move the robot to the future or predicted location to continue to perform video or picture recording (Li at ¶[0047]) and to provide a thorough coverage of the area. (Li at ¶[0022])

Regarding claim 2:
	Ko teaches:
wherein the sensor unit identifies the option for occurrence of an event (see at least ¶[0005]-[0008] regarding event identifying. Also, from ¶[0008]: “first identification information of the first sensor, and the detected signal contains at least one of a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)

Regarding claim 3:
	Ko teaches:
further comprising the sensor unit sending the collected information to a remote device (see at least ¶[0007]-[0008], [0034], [0057], and [0064] regarding central server or robot receiving event signals from a first and second sensor.)
wherein the remote device identifies the option for occurrence of the event (see at least ¶[0007]-[0008], and [0085] regarding the central server or robot identifying a specific event where the detected signal could be “a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)

Regarding claim 4:
	Ko teaches:
wherein the remote device is the first mobile robot (see at least ¶[0008], [0026], [0064], and [0068] regarding the central server or robot, which could or could be the same.)

Regarding claim 9:
	Ko teaches:
further comprising updating the validation location (see at least ¶[0064]-[0065] regarding receiving the event signals from sensors at different positions at different times which could indicate an adjusted or new location of the event which could be between two sensors instead of at the position of the first sensor.)
and sending a command to the mobile robot to move to a new validation location (see at least ¶[0043], [0056]-[0057], [0063], and [0076] regarding the movement of a robot to an event position as well as sensor calling or event signaling the robot to move to the event location.)

Regarding claim 11:
	Ko teaches:
wherein the sensor unit comprises multiple sensors (see at least abstract and ¶[0001], [0004], and [0024]-[0028] regarding a smart detection system which includes multiple sensors.)
and wherein the method further comprising determining the validation location based on a specific sensor of the multiple sensors (see at least ¶[0007]-[0008], and [0057] regarding a first sensor and a first event signal which would be monitoring a first position. Therefore, the position or location would be determined based on the first sensor (i.e. specific sensor).)
said specific sensor collected the information that resulted in the option for occurrence of the event (see at least ¶[0007]-[0008], and [0085] regarding identifying a specific event where the detected signal could be “a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)

Regarding claim 13:
	Ko teaches:
wherein the event comprises presence of a person in a location (see at least ¶[0024], [0033]-[0034] and [0064] regarding a higher temperature object like a human body.)

Regarding claim 20:
Ko does not explicitly teach further comprising: selecting one or more mobile robots from a plurality of mobile robots to move to the validation location; wherein the selected one or more mobile robots are the closest to the validation location.
	Li teaches:
further comprising: selecting one or more mobile robots from a plurality of mobile robots to move to the validation location (see at least ¶[0006], [0033], [0035], [0058], and [0065] regarding a robotic device of the one or more robotic devices closest to the desired location is the optimal robotic device.)
wherein the selected one or more mobile robots are the closest to the validation location, (see at least ¶[0006], [0033], [0035], [0058], and [0065] regarding a robotic device of the one or more robotic devices closest to the desired location is the optimal robotic device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko to provide selecting one or more mobile robots from a plurality of mobile robots to move to the validation location; wherein the selected one or more mobile robots are the closest to the validation location, as taught by Li, to select the optimal robot for travelling to the predicted location. (Li at ¶[0006])

	Claims 5-8, 10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20200348688 A1) in view of Li et al. (US 20180329392 A1), as applied to claim 1 above, and in further view of Deyle et al. (US 20200050206 A1).
Regarding claim 5:
The combination of Ko and Li does not explicitly teach further comprising the first mobile robot sending a validation signal to a remote device, said validation signal indicating whether or not the event took place.
	Deyle teaches:
further comprising the first mobile robot sending a validation signal to a remote device (see at least ¶[0385]-[0389] regarding a robot confirming the presence of a leak or spill and notifying a human via remote terminal (i.e. remote device) as well as providing the information to the central system.)
said validation signal indicating whether or not the event took place (see at least ¶[0385]-[0389] regarding a robot confirming the presence of a leak or spill and notifying a human via remote terminal (i.e. remote device) as well as providing the information to the central system. Also, the leak can be flagged as a false positive (i.e. decide whether the event took place or not).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide sending a validation signal to a remote device, said validation signal indicating whether or not the event took place, as taught by Deyle, to enable an operator to take action in response to the event. (Deyle at ¶[0387])

Regarding claim 6:
The combination of Ko and Li does not explicitly teach further comprising: selecting a second mobile robot from multiple mobile robots; and sending the validation signal to the selected second mobile robot, wherein the validation signal comprises details of a mission to be performed by the second mobile robot in response to the validated event.
	Deyle teaches:
further comprising: selecting a second mobile robot from multiple mobile robots (see at least ¶[0105], [0134], [0160], [0312], [0325], [0335]-[0336] regarding selecting a second robot or a fleet of robots for security operations. From section [0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.”)
and sending the validation signal to the selected second mobile robot (see at least ¶[0105], [0134], [0160], [0312], [0325], [0335]-[0336] regarding selecting a second robot or a fleet of robots for security operations. From ¶[0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.” This is following the robot determining there is in fact an event occurring.)
wherein the validation signal comprises details of a mission to be performed by the second mobile robot in response to the validated event (see at least ¶[0105], [0134], [0160], [0312], [0325], [0335]-[0336] regarding selecting a second robot or a fleet of robots for security operations. From ¶[0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide selecting a second mobile robot from multiple mobile robots; and sending the validation signal to the selected second mobile robot, wherein the validation signal comprises details of a mission to be performed by the second mobile robot in response to the validated event, as taught by Deyle, to provide robots working together or performing separate tasks at the same time in response to the event. (Deyle at ¶[0160])

Regarding claim 7:
The combination of Ko and Li does not explicitly teach further comprising generating a mission to be performed based on the validation signal.
	Deyle teaches:
further comprising generating a mission to be performed based on the validation signal (From ¶[0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.” Also, see ¶[0385]-[0389] regarding confirming an event and then performing a security operation in response to the event.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide generating a mission to be performed based on the validation signal, as taught by Deyle, to provide instructions to robots for working together or performing separate tasks at the same time in response to the event. (Deyle at ¶[0160])

Regarding claim 8:
The combination of Ko and Li does not explicitly teach further comprising performing the mission by the first mobile robot.
	Deyle teaches:
further comprising performing the mission by the first mobile robot (From ¶[0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.” Also, see ¶[0383]-[0389] regarding confirming an event and then performing a security operation in response to the event.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide performing the mission by the first mobile robot, as taught by Deyle, to provide operative burden of a human operator of the robot is reduced, freeing up time and resources of the human operator that might otherwise be spent controlling the robot in response to the event. (Deyle at ¶[0383])

Regarding claim 10:
The combination of Ko and Li does not explicitly teach wherein identifying the option for occurrence of the event comprises comparing the collected information to prior information collected by the sensor unit.
	Deyle teaches:
wherein identifying the option for occurrence of the event comprises comparing the collected information to prior information collected by the sensor unit (see at least ¶[0008] and [0330] regarding a potential security violation or event with respect to an object and determining if the detected object state varies from the previous detection of the objects state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide comparing the collected information to prior information collected by the sensor unit, as taught by Deyle, to determine if an object or target state varies from a previous detection of the object or target state. (Deyle at ¶[0008])

Regarding claim 12:
The combination of Ko and Li does not explicitly teach wherein the event comprises access to a location or a device.
	Deyle teaches:
wherein the event comprises access to a location or a device (see at least ¶[0195], [0229]-[0264], and [0275]-[0276] regarding monitoring high-value objects, equipment, and devices that are tracked and could be at a set location which could cause a security violation or event if out of place or taken.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide wherein the event comprises access to a location or a device, as taught by Deyle, to determine if an object state varies from a previous detection of the object state (e.g., high-value object). (Deyle at ¶[0008])

Regarding claim 14:
The combination of Ko and Li does not explicitly teach wherein the event comprises failure of a device.
	Deyle teaches:
wherein the event comprises failure of a device (see at least ¶[0146], [0158]-[0159], [0167], [0281] regarding failing, malfunctioning, or broken devices and/or equipment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide wherein the event comprises failure of a device, as taught by Deyle, to provide the robot attempting repair of the object/device, or notifying security personnel of the object/device. (Deyle at ¶[0146])

Regarding claim 15:
The combination of Ko and Li does not explicitly teach wherein a sensor of the sensor unit that collected the information is carried by a second mobile robot, wherein the second mobile robot is distinct from the first mobile robot.
	Deyle teaches:
wherein a sensor of the sensor unit that collected the information is carried by a second mobile robot (see at least ¶[0010] regarding a robot including various sensors. Also, see at least ¶[0105], [0160], [0312], and [0335] regarding receiving navigation and security operation instructions from another robot. For example, from section [0160] discloses a robot determining a door is unlocked and provides event or security operation instructions to another robot.)
wherein the second mobile robot is distinct from the first mobile robot (see at least ¶[0129], [0160], and [0321] regarding a fleet of robots or another robot which is independent from the first robot.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide wherein a sensor of the sensor unit that collected the information is carried by a second mobile robot, wherein the second mobile robot is distinct from the first mobile robot, as taught by Deyle, to provide a robot which can provide another robot instructions in order to perform another operation. (Deyle at ¶[0160])

Regarding claim 16:
	Ko teaches:
wherein the sensor unit identifying the option for occurrence of the event (see at least ¶[0007]-[0008], and [0085] regarding identifying a specific event where the detected signal could be “a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)
The combination of Ko and Li does not explicitly teach wherein a processor extracts information from additional sensors, wherein the processor determines to send the first mobile robot to the validation location based on the information received from the additional sensors.
	Deyle teaches:
wherein a processor extracts information from additional sensors (see at least ¶[0076], [0081], and sections [0154]-[0164] regarding the building hardware system (see at least section [0407] regarding processors) which interacts with the robot to provide or transmit information to the robot from building sensors, a camera array, a microphone array, and cameras.)
wherein the processor determines to send the first mobile robot to the validation location based on the information received from the additional sensors (see at least ¶[0164] a robot that can be deployed to perform one or more security operations associated with the security operation performed by the hardware system. Also, ¶[0358] and [0382] regarding triggering performance of a security operation by a robot or flagging the event.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide wherein a processor extracts information from additional sensors, wherein the processor determines to send the first mobile robot to the validation location based on the information received from the additional sensors, as taught by Deyle, to provide a robot which performing operations in response to an event to reduce the amount of human interaction required to perform operations. (Deyle at ¶[0164])

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of Li et al. (US 20180329392 A1), as applied to claim 1 above, and in further view of Kwak et al. (US 20190337155 A1).
Regarding claim 18:
The combination of Ko and Li does not explicitly teach further comprising: the first mobile robot detecting another object preventing or limiting the first mobile robot's movement towards the validation location; the mobile robot sending a signal to another robot to move the object.
	Kwak teaches:
further comprising: the first mobile robot detecting another object preventing or limiting the first mobile robot's movement towards the validation location (see at least ¶[0346]-[0364] regarding two different robots or mobile devices and have two different functions and/or size and are in communication. The signal is coming from one robot and/or mobile device to the other robot and/or mobile device. One may receive a moving command due to being in the way or stop so as to not get in the way while doing an alternate task. So, if one of the devices is limited by an object or limiting another device, it could be commanded to move or move the object due to it preventing or limiting the first devices movement.)
the mobile robot sending a signal to another robot to move the object (see at least ¶[0346]-[0364] regarding two different robots or mobile devices and have two different functions and/or size and are in communication. The signal is coming from one robot and/or mobile device to the other robot and/or mobile device. One may receive a moving command due to being in the way or stop so as to not get in the way while doing an alternate task. So, if one of the devices is limited by an object or limiting another device, it could be commanded to move or move the object due to it preventing or limiting the first devices movement.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide the first mobile robot detecting another object preventing or limiting the first mobile robot's movement towards the validation location; the mobile robot sending a signal to another robot to move the object, as taught by Kwak, to provide performing operations without interruption while avoiding obstacles. (Kwak at ¶[0365])

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of Li et al. (US 20180329392 A1), as applied to claim 1 above, and in further view of Abeykoon et al. (US. Pub. No. 20200334470 A1).
Regarding claim 19:
The combination of Ko and Li does not explicitly teach further comprising: computing severity value for the option of the occurrence of the event; selecting one or more mobile robots from a plurality of mobile robots to move to the validation location based on severity value.
	Abeykoon teaches:
further comprising: computing severity value for the option of the occurrence of the event (see at least ¶[0036], [0056], [0156], and [0158] regarding severity of an emergency situation.) 
selecting one or more mobile robots from a plurality of mobile robots to move to the validation location based on severity value (see at least ¶[0056], [0156], and [0158] regarding deploying drones/robots depending on the severity of an emergency situation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide computing severity value for the option of the occurrence of the event; selecting one or more mobile robots from a plurality of mobile robots to move to the validation location based on severity value, as taught by Abeykoon, to provide deploying a robot or drone in response to an event being high severity/critical to meeting demands or patrolling requirements. (Abeykoon at ¶[0156])

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of Li et al. (US 20180329392 A1), as applied to claim 1 above, and in further view of Arora et al. (US. Pub. No. 20210178595 A1).
Regarding claim 21:
The combination of Ko and Li does not explicitly teach further comprising: sending multiple mobile robots to the validation location; synchronizing a movement of the multiple mobile robots, such that the multiple mobile robots reach the validation location within a limited period of time.
	Arora teaches:
further comprising: sending multiple mobile robots to the validation location (see at least ¶[0005]-[0007], [0084], [0090], [0102], and [0126] regarding a plurality of robots usable to approach the critical condition.)
synchronizing a movement of the multiple mobile robots, such that the multiple mobile robots reach the validation location within a limited period of time (see at least ¶[0005]-[0007], [0084], [0090], [0102], and [0125]-[0126] regarding a plurality of robots usable to approach the critical condition. Also, see these sections regarding periodic, lower-priority data, and higher-priority data which could adjust the period of time allotted for specific conditions as well as a time profile of a critical condition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of a smart detection system of Ko as modified by Li to provide sending multiple mobile robots to the validation location; synchronizing a movement of the multiple mobile robots, such that the multiple mobile robots reach the validation location within a limited period of time, as taught by Arora, to provide improved safety for facility monitoring. (Arora at ¶[0007])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Locke et al. (US 10726712 B2) is pertinent because it is an autonomous mobile unmanned machine that includes at least one sensor device suitable to verify an alarm condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666         

/AARON L TROOST/Primary Examiner, Art Unit 3666